FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                         June 4, 2008
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                         Clerk of Court
                                     TENTH CIRCUIT


 MIKEAL GLENN STINE,

                Plaintiff - Appellant,

           v.                                                No. 08-1078
                                                   (D.C. No. 1:08-CV-00298-ZLW)
 MARK COLLINS, Unit Manager ADX;                              (D. Colo.)
 TINA SUDLOW, Case Manager ADX;
 GEORGE KNOX, Counselor ADX,

                Defendants - Appellees.


                               ORDER AND JUDGMENT*


Before TACHA, KELLY, and McCONNELL, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The

case is therefore ordered submitted without oral argument.

       Petitioner-Appellant Mikeal Glenn Stine, a federal prisoner proceeding pro se,

appeals an order of the district court denying his petition for a writ of mandamus and

dismissing his action as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). We AFFIRM.


       *
        This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Mr. Stine is a federal prisoner in the custody of the United States Bureau of

Prisons. He is currently a co-plaintiff in several other prisoner complaints filed by

another inmate and himself. In his petition for mandamus now before the Court, he

contends that he has a constitutional right to communicate with his co-plaintiff regarding

their jointly filed complaints and that prison officials have denied him this right. He also

argues that this deprivation has violated his First Amendment right of access to the courts.

       Under 28 U.S.C. § 1361, “district courts shall have original jurisdiction of any

action in the nature of mandamus to compel an officer or employee of the United States

or any agency thereof to perform a duty owed to the plaintiff.” Mandamus relief is an

extraordinary remedy and will only be granted if the petitioner demonstrates “(1) that he

has a clear right to relief, (2) that the respondent’s duty to perform the act in question is

plainly defined and peremptory, and (3) that he has no other adequate remedy.” Rios v.

Ziglar, 398 F.3d 1201, 1206 (10th Cir. 2005).

       Here, as the district court noted, regulating inmate-to-inmate communication

passes constitutional muster as long as it is “reasonably related to legitimate penological

interests.” See Turner v. Safley, 482 U.S. 78, 89 (1987). Moreover, there is no

heightened protection for legal communication between inmates. See Shaw v. Murphy,

532 U.S. 223, 228 (2001).

        Mr. Stine points only to 28 C.F.R. § 540.17, which states that an inmate “may be

permitted to correspond with an inmate” if the other inmate is a party to a legal action in

which both are involved. He does not, however, identify the content of the

                                             -2-
communication or in what manner it was restricted. Thus, he has not alleged facts

sufficient to warrant mandamus relief, and has failed to show that he has a clear right to

an order allowing him to communicate with his co-plaintiff inmate.

       Mr. Stine has similarly failed to demonstrate that he has a clear right to relief based

on his claim that he has been denied his First Amendment right of access to the courts. In

order to prevail he “must show that any denial or delay of access to the court prejudiced

him in pursuing litigation.” Trujillo v. Williams, 465 F.3d 1210, 1226 (10th Cir. 2006)

(citation omitted). He has made no such showing of prejudice and, as the district court

noted, he has successfully filed numerous other complaints before the court.

       The order of the district court is AFFIRMED. The district court’s dismissal counts

as a strike under 28 U.S.C. § 1915(g). See Jennings v. Natrona County Det. Ctr. Med.

Facility, 175 F.3d 775, 780 (10th Cir. 1999). Mr. Stine’s motion to proceed in forma

pauperis is DENIED.

                                           ENTERED FOR THE COURT,



                                           Deanell Reece Tacha
                                           Circuit Judge




                                            -3-